Exhibit 10.27



SECOND AMENDMENT TO
THE AMENDED AND RESTATED REALOGY GROUP LLC
EXECUTIVE DEFERRED COMPENSATION PLAN


WHEREAS, the Realogy Group LLC (the “Company”) desires to amend the Amended and
Restated Realogy Group LLC Executive Deferred Compensation Plan (the “Plan”);
and
WHEREAS, the Plan Administrator (as defined in the Plan) has the power to amend
the Plan pursuant to Section 9.01 of the Plan.
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of December
11, 2014:
1.    Clause (a) of Section 6.03 of the Plan is hereby amended and restated in
its entirety as follows:
(a) Separation from Service. In the event the participant incurs a Separation
from Service, such Participant’s Account shall be distributed as soon as
practicable in the following manner: (i) for deferral elections made prior to
December 11, 2014, the first Distribution Date following the first (1st)
anniversary of the Participant's Separation from Service in accordance with such
Participant's Election Form, and (ii) for deferral elections made on or after
December 11, 2014, the first Distribution Date following the Participant's
Separation from Service, unless the Participant has elected on the Election Form
the first business day of the calendar year following the calendar year in which
the Participant's Separation from Service occurs; provided, however, in each
case, if at the time of the Separation from Service the Participant is not
eligible for Retirement, the Participant’s Account shall be distributed in a
lump sum.
2.    The Plan, as hereby amended, remains in full force and effect.


IN WITNESS WHEREOF, and as evidence of the adoption of this Amendment, the
Company has caused the same to be executed by its duly authorized officer on
this 11th day of December 2014.


ATTEST:                            REALOGY GROUP LLC


/s/ Elizabeth Richstone                     By: /s/ David J. Weaving     
Name: David J. Weaving                                  Title:     Executive
Vice President and
Chief Administrative Officer






